Motion for re-argument denied, without costs.
Motion to amend remittitur granted; return of remittitur requested and when returned remittitur will *Page 509 
be amended by striking out the provision directing a new trial of the first cause of action, with costs to abide the event, and substituting therefor a provision that the plaintiffs have judgment on the first cause of action for $20,974.78, with interest thereon from February 28, 1916, to July 27, 1920, and with interest since said date on the aggregate of principal and interest, with costs to the plaintiffs in this court. (See235 N.Y. 275.)